          Case 1:21-cr-00525-ABJ Document 25 Filed 08/31/21 Page 1 of 1
NOTICE OF APPEARANCE IN A CRIMINAL CASE



                                   CLERK’S OFFICE
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                               WASHINGTON, D.C. 20001


UNITED STATES OF AMERICA


        vs.                                         Criminal Number 1:21-cr-00525-ABJ


Samuel Lazar
            (Defendant)




TO:      ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT I APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.


I AM APPEARING IN THIS ACTION AS:              (Please check one)


 9       CJA                9■     RETAINED          9     FEDERAL PUBLIC DEFENDER



                                                                (Signature)



                                           PLEASE PRINT THE FOLLOWING INFORMATION:

                                          Rammy Barbari (Bar No. 1032106)
                                                        (Attorney & Bar ID Number)
                                          Price Benowitz LLP
                                                               (Firm Name)

                                          409 7th St. NW, Suite 200
                                                             (Street Address)

                                          Washington, DC 20004
                                           (City)               (State)          (Zip)

                                          202-870-0139
                                                            (Telephone Number)
